Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.

Response to Arguments
Applicant’s arguments, see the amendment, filed on 8/26/22, with respect to claims 1-11 have been fully considered and are persuasive.  The Final rejection of 5/27/22 has been withdrawn. 


Allowable Subject Matter
Claims 1-11 are allowed.



 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the art of record, alone or in combination, teach a hydration bladder refill system and method comprising:  a fluid bladder having a bladder nozzle, said bladder nozzle being an opening into said fluid bladder and configured to be securely closed by being first flattened and then folded; a clip attached to a clip retainer, slideably attached to said flattened and folded bladder nozzle; where said flattened and folded bladder nozzle is secured in a closed position by said slidably attached clip, and is completely enclosed in a compartment of the bag when said bladder nozzle is secured in said closed position; where the bladder nozzle is an inlet at the proximal portion of said fluid bladder for introducing the fluid into the fluid bladder; where the bag comprises said bag compartment from which said fluid bladder extends to permit opening of the bladder nozzle exterior to said bag compartment; and where the fluid bladder is connected at a distal end of said bag compartment to a water tube; where the fluid bladder is retained in a bag compartment and said bag is turned to a horizontal orientation and said fluid bladder is retained within said bag compartment during a refill action to facilitate single handed refilling of said fluid bladder, as defined within claims 1 and 10 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753